OPINION. There was no error in the declarations of law. One who voluntarily parts with property, although upon a fraudulent contract of sale, which he might rescind against the fraudulent purchaser, or one claiming under him without consideration or with notice, can not follow the property into the hands of an innocent purchaser for value. The doctrine of caveat emptor in such cases can not be invoked to protect one who voluntarily let his property go. The cases for its application are when the property is •stolen, or comes by chance into the hands of the vendor who has no title. Then the true owner may recover. This mare was not stolen, nor did she come by chance to the hands of Beavers. She was voluntarily sold and delivered to Beavers by plaintiff", for a pretended consideration, which turned out to be worthless. He must bear the loss. See numerous cases in Story on Sales, sec. 200. Affirmed.